

115 SRES 383 IS: Expressing support for the designation of a “Women’s Health Research Day”.
U.S. Senate
2018-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 383IN THE SENATE OF THE UNITED STATESJanuary 25, 2018Ms. Duckworth (for herself, Ms. Harris, Mrs. Shaheen, Mr. Van Hollen, Ms. Warren, Mr. Durbin, Ms. Heitkamp, Ms. Baldwin, Ms. Stabenow, Ms. Hassan, Mr. King, Mr. Brown, Ms. Cantwell, Mr. Blumenthal, Mr. Markey, Mrs. Feinstein, Ms. Hirono, Mrs. Murray, and Mr. Nelson) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONExpressing support for the designation of a Women’s Health Research Day.
	
 Whereas women constitute 50.4 percent of people in the United States; Whereas women of different race, ethnicity, socioeconomic status, and age experience many diseases and disorders differently than men experience diseases and disorders;
 Whereas those different experiences are reflected in the incidence, prevalence, symptomology, and severity of the disease or disorder;
 Whereas the risks and benefits of medical therapies vary based on the race, ethnicity, socioeconomic status, and age of a woman;
 Whereas women and men have fundamental biological differences; Whereas, for many years, women of different race, ethnicity, socioeconomic status, and age were underrepresented in biomedical and clinical research;
 Whereas the improvement of the health of women relies on sex- and gender-based biomedical and clinical research;
 Whereas the promise of individualized medicine cannot be realized without sex- and gender-based parity in research;
 Whereas, on January 25, 2016, the National Institutes of Health implemented a policy requiring federally funded investigators to consider sex as a biological variable in preclinical research; and
 Whereas that policy ushered in a new era of inclusivity and parity in research relating to the health of women: Now, therefore, be it
	
 that the Senate— (1)expresses support for the designation of a Women’s Health Research Day; and
 (2)supports efforts to— (A)recognize the importance of biomedical and clinical research to the health and well-being of women;
 (B)increase awareness of the value of sex- and gender-based biomedical research; and (C)encourage individuals, including researchers and patients, to advocate on behalf of sex- and gender-inclusive research for women of different race, ethnicity, socioeconomic status, and age.